UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF C()LUMBIA

ELVlS WAYNE JONES,
Plaintiff,
v. : Civil Action No. 17-887 (UNA)

POLUNSKY DISCIPLINARY &
CLASSIFY OFFICIALS, et al.,

Defendants.

MEMORANDUM OPINION

Pursuant to the Prison Litigation Reforrn Act (“PLRA”), in forma pauperis status does

not relieve a prisoner plaintiff of his obligation to pay the filing fee in full. Asemani v. U.S.
Citz`zenshz`p & Irnmz`gration Servs., 797 F.3d 1069, 1072 (D.C. Cir. 2015). Rather than “pay the
full filing fee at the time he brings suit . . . he can pay the filing fee in installments over time.”
Id. (citations omitted). However, certain prisoners cannot qualify for in forma pauperis status
under the PLRA`s “three strikes” rule:

In no event shall a prisoner bring a civil action or appeal a judgment

in a civil action or proceeding under this section if the prisoner has,

on 3 or more prior occasions, While incarcerated or detained in any

facility, brought an action or appeal in a court of the United States

that was dismissed on the grounds that it is frivolous, malicious, or

fails to state a claim upon which relief may be granted, unless the
prisoner is under imminent danger of serious physical injury.

ld. (quoting 28 U.S.C. § 1915(g)).

This plaintiff has accumulated more than three strikes. Jones v. Texas TDCJ ID Admin.,
No. 2:]2CV19 (D. Me. Mar. 5, 2012) (dismissed as frivolous and for failure to state a claim
under 28 U.S.C. § 1915(e)(2)(B)); Jones v. Cilj/ ofAustin, No. 3:O9CV77 (D. Alaska May 12,
2009) (dismissed as frivolous and for failure to state a claim under 28 U.S.C. § 1915(e)(2)(B));

Jones v. Beaumont Judz`cial Court, No. l:98CVl472 (E.D. Tex. Feb. 24, 1999) (dismissed with

prejudice as frivolous); Jones v. West, No. l:97CV685 (E.D. Tex. Feb. l7, 1999) (dismissed as
frivolous and for failure to state a claim); see also Jorzes v. Unnamea' Defendant, No.
l:l4CVl367 (N.D. Ga. June 6, 2014) (denying leave to proceed in forma pauperis under 28
U.S.C. § 1915(g)); Jones v. Hampton, No. 7:05CV112 (N.D. Tex. June 23, 2005) (denying leave
to proceed in forma pauperis under 28 U.S.C. § 1915(g)). Because the plaintiff does not
demonstrate that he is now facing an imminent danger of serious physical injury, he does not fall

within the sole exception to the “three strikes” provision of the PLRA.

The Court will deny the plaintiffs application to proceed in forma pauperis and dismiss
this civil action without prejudice The plaintiff may file a motion to reopen this case upon

payment in full of the $350 filing fee.

An Order is issued separately.

   

DATE: é//§/‘}U(?p /d///% /A/(/\

United ates District Judge